Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2022 has been entered.

Response to Amendment
The applicant has amended their application as follows: 
Amended: 1, 5, 10 and 14
Cancelled: 4, 12 and 15
Added: None
Therefore, claims 1-3, 6-11, 13-14 and 16-20 are currently pending in the instant application.

Allowable Subject Matter
Claims 1-3, 6-11, 13-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, The prior art teaches a channel control unit comprising: 
a data driver configured to convert pixel data into data voltages, and supply the data voltages to data lines, and 
an ineffective channel controller configured to receive channel data, generate dummy data in an ineffective channel section indicated by the channel data, and send the dummy data and the pixel data to the data driver, 
wherein the data driver comprises one or more source driver integrated circuits (ICs), each comprising ineffective channels defined by the channel data, 
wherein the ineffective channel controller receives a first data enable signal, and generates a second data enable signal, 
wherein the second data enable signal is changed when the ineffective channels are changed by a variation of the ineffective channel section, 
wherein the ineffective channel section is defined based on a horizontal resolution of a display panel, 
wherein a pulse width of the second data enable signal includes the dummy data and the pixel data, 
wherein the pulse width of the second data enable signal varies by an amount equal to the ineffective channel section defined by the channel data.
However, the prior art, alone or in an obvious combination, does not disclose the above limitations wherein the pulse width of the second data enable signal is increased by an amount of the dummy data that is included.
The similar idea is embodied in the similar devices of independent claim 10 and independent claim 14. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597. The examiner can normally be reached M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        /WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625